Name: 86/319/EEC: Commission Decision of 20 June 1986 authorizing Spain to provide temporarily for derogation from certain provisions of Council Directive 66/401/EEC which restrict the marketing of seed of certain fodder plant species to seed which has been officially certified as 'basic seed'or 'certified seed' (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe
 Date Published: 1986-07-23

 Avis juridique important|31986D031986/319/EEC: Commission Decision of 20 June 1986 authorizing Spain to provide temporarily for derogation from certain provisions of Council Directive 66/401/EEC which restrict the marketing of seed of certain fodder plant species to seed which has been officially certified as 'basic seed'or 'certified seed' (Only the Spanish text is authentic) Official Journal L 200 , 23/07/1986 P. 0036*****COMMISSION DECISION of 20 June 1986 authorizing Spain to provide temporarily for derogation from certain provisions of Council Directive 66/401/EEC which restrict the marketing of seed of certain fodder plant species to seed which has been officially certified as 'basic seed' or 'certified seed' (Only the Spanish text is authentic) (86/319/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Directive 86/155/EEC (2), and in particular Article 3 (1a) thereof, Whereas Directive 66/401/EEC requires that the Member States shall provide that seed of certain species, including Medicago sativa, Brassica oleracea convar. acephala and Raphanus sativus ssp. oleifera, may not be placed on the market unless it has been officially certified as 'basic seed' or 'certified seed'; Whereas, however, until 31 December 1989 Spain may be authorized, in accordance with the procedure laid down in Article 21 of that Directive to provide for derogations from the abovementioned provision in the case of seed of Medicago sativa, Brassica oleracea convar., acephala and Raphanus sativus; Whereas, in the case of local varieties of Medicago sativa and of bred varieties of Brassica oleracea convar. acephala and Raphanus sativus ssp. oleifera, which have been officially accepted in Spain, it is necessary to perform certain selection and multiplication work, before sufficient amounts of seed of these varieties are qualified for official certification; Whereas Spain should therefore temporarily be authorized to provide for derogations until this work has been accomplished, provided that certain technical conditions are fulfilled; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Spain is hereby authorized, under the conditions laid down in paragraphs 2 and 3 respectively, to provide for derogations from Article 3 (1) of Directive 66/401/EEC in respect of seed of local varieties of Medicago sativa L. and of bred varieties of Brassica oleracea convar., acephala (DC) and Raphanus sativus L. ssp. oleifera (DC) Metzg. 2. The following conditions shall apply in the case of seed of local varieties of Medicago sativa: (a) the seed shall be intended for the production of plants; (b) the seed shall have been produced in one or more holdings situated within a clearly demarcated region of origin; (c) the seed shall satisfy the conditions laid down in Annex I (1) to (5) for certified seed. At least one field inspection shall be carried out, officially controlled by means of sampling; (d) the seed shall satisfy the conditions laid down in Annex II for certified seed and shall have been found by official examination to satisfy such conditions; (e) the seed shall be packed in accordance with the provisions of Directive 66/401/EEC and its packages shall bear an official label giving at least the following particulars, - certification authority and Member State: Instituto Nacional de Semillas y Plantas de Vivero, EspaÃ ±a, - lot reference number, - month and year of sealing or month and year of the last official sampling for the purposes of control, - species, - variety, - category 'semilla autorizada', - country of production: 'EspaÃ ±a', - declared net or gross weight, - the information 'destinada exclusivamente a EspaÃ ±a' ('intended solely for Spain'). the label shall be yellow; (f) the seed shall be subject to official post control by sampling to verify its varietal identity and varietal purity. 3. The following conditions shall apply in the case of bred varieties of Brassica oleracea convar. acephala and Raphanus sativus ssp. oleifera: (a) the seed shall be intended for the production of plants; (b) the seed shall satisfy the conditions laid down in Annex I for certified seed and shall have been found by official examination to satisfy such conditions; (c) the seed shall satisfy the conditions laid down in Annex II for certified seed and shall have been found by official examination to satisfy such conditions; (d) the seed shall be packed in accordance with the provisions of Directive 66/401/EEC and its packages shall bear an official label giving at least the following particulars, - certification authority and Member State: »Instituto Nacional de Semillas y Plantas de Vivero', 'EspaÃ ±a', - lot reference number, - month and year of sealing or month and year of the last official sampling for the purposes of control, - species, - variety, - category 'semilla autorizada', - country of production: 'EspaÃ ±a', - declared net or gross weight, - the information 'destinada exclusivamente a EspaÃ ±a' ('intended solely for Spain'), the label shall be yellow; (e) the seed shall be subject to official post control by sampling to verify its varietal identity and varietal purity. Article 2 This Decision shall apply from 1 March 1986 to 31 December 1989. Article 3 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 20 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 118, 7. 5. 1986, p. 23.